Exhibit 10(w)

INFORMATION CONCERNING EXECUTIVE COMPENSATION

The following table presents details of compensation information previously
discussed within the Compensation Discussion and Analysis for the Principal
Executive Officer, the Principal Financial Officer and the three other most
highly compensated executive officers, based on total compensation in 2008, 2007
and 2006:

SUMMARY COMPENSATION TABLE

 

     Year    Salary    Bonus (1)    Stock
Awards (2)    Option
Awards (3)    Nonequity
Incentive
Plan
Comp. (4)    Change in
Pension Value
and
Nonqualified
Deferred Comp.
Earnings (5)    All Other
Comp. (6)    Total

Jai P. Nagarkatti
President & CEO

   2008


2007

2006

   $


 

 

750,000


660,000

600,000

   $


 

 

—  


—  

—  

   $


 

 

434,976


397,678

129,259

   $


 

 

927,969


858,906

514,301

   $


 

 

356,625


439,105

416,874

   $


 

 

79,672


40,069

80,269

   $


 

 

196,171


195,000

191,590

   $


 

 

2,745,413


2,590,758

1,932,293

David R. Harvey (7)
Chairman

   2006      250,000      500,000      —        868,068      500,000      56,718
     9,235      2,184,021

Rakesh Sachdev (8)
Vice President & CFO

   2008      59,375      —        37,667      37,677      —        932     
2,077      137,728

Michael R. Hogan (8)
Chief Administrative Officer & CFO

   2008


2007

2006

    


 

 

394,167


430,000

430,000

    


 

 

—  


—  

—  

    


 

 

85,950


133,412

51,704

    


 

 

433,979


328,637

313,127

    


 

 

124,951


213,495

222,955

    


 

 

10,913


4,965

12,201

    


 

 

34,680


42,000

41,820

    


 

 

1,084,640


1,152,509

1,071,807

Franklin D. Wicks
President, Research Specialties & Research Essentials

   2008


2007

2006

    


 

 

350,000


340,000

330,000

    


 

 

—  


—  

—  

    


 

 

112,273


133,412

51,704

    


 

 

263,519


328,637

313,127

    


 

 

122,045


156,570

177,375

    


 

 

45,489


6,544

54,713

    


 

 

44,774


42,810

41,586

    


 

 

938,100


1,007,973

968,505

David W. Julien
President, Supply Chain

   2008


2007

2006

    


 

 

340,000


330,000

320,000

    


 

 

—  


—  

—  

    


 

 

112,273


133,412

51,704

    


 

 

263,519


328,637

313,127

    


 

 

118,558


163,845

165,920

    


 

 

30,256


5,551

32,124

    


 

 

45,269


43,382

42,592

    


 

 

909,875


1,004,827

925,467

Gilles A. Cottier (7)
President, SAFC

   2008


2007

    


 

300,000


290,000

    


 

—  


—  

    


 

112,273


133,412

    


 

242,264


264,832

    


 

104,610


143,985

    


 

15,219


11,469

    


 

41,191


40,333

    


 

815,557


884,031

 

(1) Represents the amount paid to Dr. Harvey on January 3, 2006 pursuant to the
terms of his prior employment agreement based on his continued employment
through that date. Effective January 3, 2006, we entered into a new agreement
with Dr. Harvey, described under “Employment Agreements” on page 33.

(2)

Amounts listed represent the amount of expense recognized for financial
reporting purposes in 2008, 2007 and 2006 for performance shares, before
reflecting assumed forfeitures, in accordance with SFAS 123(R). Assumptions used
in the calculation of these targeted amounts are included in Note 11 “Common
Stock” to our consolidated financial statements for 2008 included in our Annual
Report on Form 10-K filed with the SEC on February 27, 2009. The performance
shares were granted pursuant to our 2003 LTIP. Dividends are not paid on these
performance shares. The ultimate number of shares earned, pursuant to these
grants, depends upon our performance over the three-year periods ending
December 31 of each year, beginning with 2008. These shares are awarded after
the results for the performance period have been determined. Amount shown for
Mr. Hogan reflects the forfeiture of 1/36th of the 2006 grant, 13/36ths of the
2007 grant and 25/36ths of the 2008 grant due to his retirement on November 30,
2008.

(3) Represents the amount of expense recognized for financial reporting purposes
in 2008, 2007 and 2006, before reflecting assumed forfeitures, as described in
SFAS 123(R), and thus includes amounts from awards granted in and prior to 2007
based on the vesting of these awards. Assumptions used in the calculation of
these amounts are included in Note 11 “Common Stock” to our consolidated
financial statements for 2008 included in our Annual Report on Form 10-K filed
with the SEC on February 27, 2009.

(4) Amounts are earned and accrued during the fiscal year indicated and are paid
subsequent to the end of the fiscal year pursuant to our cash bonus plan,
discussed beginning on page 18, except for Dr. Harvey, who earned the amount
paid to him on January 3, 2006 pursuant to the terms of his prior employment
agreement based on the achievement of targeted financial performance for 2003,
2004 and 2005. The amount paid to Mr. Hogan was prorated based on the number of
months employed during the current calendar year prior to his retirement on
November 30, 2008.

(5) Amounts represent the change in the present value of accrued benefits under
our defined benefit pension plan, discussed beginning on page 29, from
November 30, 2007 to December 31, 2008. Effective with the 2008 calendar year,
the Company was required to change the plan’s measurement date used for
financial reporting purposes from November 30 to December 31. The change in the
pension values is the change for the calendar year, rather than the thirteen
months elapsed since the previous measurement date. There are no above-market or
preferential investment earnings on nonqualified deferred compensation
arrangements for any of our named executive officers or any other employees.

(6) Components of this column are described in the All Other Compensation table
on page 27.

(7) Mr. Cottier qualified as a named executive officer in 2007 for purposes of
compensation presentations. Dr. Harvey qualified as a named executive officer in
2006 only.

(8) Mr. Hogan retired on November 30, 2008. Mr. Sachdev replaced Mr. Hogan as
CFO on November 17, 2008.

The components of all other compensation for 2008 are as follows:

ALL OTHER COMPENSATION

 

Name

   Year    401(k)
Retirement
Savings Plan    Supplemental
Retirement
Plan    Personal Use
of Company
Vehicle    Total

Jai P. Nagarkatti

   2008    $ 8,880    $ 182,300    $ 4,991    $ 196,171

Rakesh Sachdev

   2008      —        —        2,077      2,077

Michael R. Hogan

   2008      8,880      25,800      —        34,680

Franklin D. Wicks

   2008      8,880      28,500      7,394      44,774

David W. Julien

   2008      8,880      27,900      8,489      45,269

Gilles A. Cottier

   2008      8,880      25,500      6,811      41,191